DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 4, the word “seem” should be “seam.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “an outer seem formed around the periphery of the body, the seam is configured to secure the top surface to the bottom surface…” Examiner considers this limitation to be new matter, since there is no mention of a seam in the specification. None of the drawings have an item number pointing to a seam. Furthermore, the claimed seam has a special configuration which is not adequately described in the specification.  
Claim 4 recites the limitation “sealing the top surface to the bottom surface…” Examiner considers this limitation to be new matter, since there is no mention of a sealing step in the specification for the claimed method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0309365) in view of Romanach et al (US 2005/0003056).
Regarding claim 1, Zheng discloses a fortune cookie, comprising: 
a body (Fig. 4 #24 cookie batter) composed of an edible cookie batter and formed in a spherical shape, the body creates an internal pocket between a top surface and a bottom surface (Fig. 4 shows the cookie batter to have a spherical shape and Fig. 5A shows the cookie batter having an internal pocket.), an outer seam1 (Shown in the figure below) formed around the periphery of the body (Fig. 4 #24 cookie batter), the seam is configured to secure the top surface to the bottom surface (Examiner notes that the phrase “the seam is configured to secure the top surface to the bottom surface” is a statement of intended use and the structure of the device as taught by Zheng can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.); 
and a piece of paper (Fig. 4 #20 edible paper) disposed within the internal pocket, the piece of paper having: a fortune written thereon (Fig. 4 shows the fortune paper having a fortune written on the paper.); 
wherein the piece of paper is removable from the internal pocket via breaking the body ([0005] lines 2-4 ---“First, because the fortune is written on a piece of paper, the consumer needs to crack open the cookie and remove the paper before eating the cookie.”).

    PNG
    media_image1.png
    305
    501
    media_image1.png
    Greyscale

However, Zheng does not disclose an image displayed on the top surface of the body.
Nonetheless, Romanach teaches an image (Fig 1 #4 image) displayed on the top surface of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fortune cookie of Zheng by incorporating the image as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 2, Zheng in view of Romanach teaches the fortune cookie as appears above (see the rejection of claim 1), and Romanach further teaches wherein the image (Fig. 1 #4 image) is a facial expression (Fig. 1 shows the image as a facial expression.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fortune cookie of Zheng by incorporating the image as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 3, Zheng in view of Romanach teaches the fortune cookie as appears above (see the rejection of claim 1), but does not teach wherein the image correlates to the fortune written on the piece of paper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the image correlate to the fortune written on the piece of paper, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The image and the fortune are considered ornamental since neither the image nor the fortune written on the piece of paper serve any mechanical function. 
Regarding claim 4, Zheng discloses a method of making a fortune cookie, the method comprising: 
creating a batter ([0015] lines 1-3 ---“Referring to FIG. 2, a pre-made cookie batter 24 is poured on to a pan 26 in a circular shape having about a diameter of about four inches.”); 
cooking the batter  to create a cookie ([0015] lines 4-6 ---“In FIG. 3, the pan 26 (with the circular cookie batters 24) is baked until the outer half of the batters 24 turns into a golden brown color, but to a point where the batters 24 are still soft.); 
molding the batter into a spherical cookie inserting a piece of paper with a fortune molded and printed thereon into the interior pocket during the molding process ([0015 lines 7-8 ---“Next, in FIG. 4, the edible paper 20 is placed in the middle of the circular batter 24.” and [0016] lines 1-4 ---“Next, the cookie batter 24 is folded in half, as shown in FIGS. 5A and 5B, and then both edges of the folded cookie batter 24 are pulled gently downward over a round-shaped rim or bar 30, as shown in FIGS. 6A and 6B.”)
forming an interior pocket between a top surface and a bottom surface of the batter (Fig. 5a and 5B shows an interior pocket being formed by folding the cooked batter.); sealing the top surface to the bottom surface ([0016] lines 1-4 ---“Next, the cookie batter 24 is folded in half, as shown in FIGS. 5A and 5B, and then both edges of the folded cookie batter 24 are pulled gently downward over a round-shaped rim or bar 30, as shown in FIGS. 6A and 6B.”); 
However, Zheng does not disclose creating an image on the top surface of the fortune cookie.
Nonetheless, Romanach teaches creating an image on the top surface of the fortune cookie ([0037] line 1 ---“In one embodiment, the image is printed on the substrate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng by incorporating the step of creating an image on the exterior surface of the fortune cookie as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 5, Zheng in view of Romanach teaches the method as appears above (see the rejection of claim 4), and Romanach further teaches wherein the image is molded and printed onto the exterior surface (Fig. 1 shows the image printed on the exterior of the food item.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng by incorporating the image on the exterior surface as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 7, Zheng in view of Romanach teaches the method as appears above (see the rejection of claim 4), and Romanach further teaches wherein the image (Fig. 1 #4 image) is a facial expression (Fig. 1 shows the image as a facial expression.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fortune cookie of Zheng in view of Romanach by incorporating the image as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 8, Zheng in view of Romanach teaches the fortune cookie as appears above (see the rejection of claim 7), but does not teach further comprising: correlating the facial expression to the fortune molded and printed on the piece of paper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the image correlate to the fortune written on the piece of paper, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The image and the fortune are considered ornamental since neither the image nor the fortune written on the piece of paper serve any mechanical function. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0309365) in view of Romanach et al (US 2005/0003056) as applied to claim 4, further in view of Mihalos et al (US 2015/0305350).
Regarding claim 6, Zheng in view of Romanach teaches the method as appears above (see the rejection of claim 4), but does not teach wherein the image is molded and imprinted into the exterior surface via a mold.
Nonetheless, Mihalos teaches wherein the image is molded and imprinted into the exterior surface via a mold ([0007] lines 1-5 ---“In another embodiment, there is a method for making biscuits, comprising: adding dough to a rotary mold to form a biscuit having a top surface and a bottom surface; debossing the top surface of the biscuit with the rotary mold; and debossing the bottom surface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng in view of Romanach by incorporating the step of imprinting the image with a mold as taught by Mihalos for the purpose of molding an intricate design on a food item. ([0027])

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is interpreting the word “seam” as it is described in the Merriam-Webster dictionary. Examiner is relying on the definition under 3a, which states that a seam is “a line, groove, or ridge formed by the abutment of edges.” https://www.merriam-webster.com/dictionary/seam